           Case 1:20-cv-01607-ABJ Document 3 Filed 06/19/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 RODWELL SHOOTES,

                 Plaintiff,

                          v.                                 Civ. A. No. 20-1607 (ABJ)

 DEFENSE INTELLIGENCE AGENCY,

                 Defendant.


                               DEFENDANT’S STATUS REPORT

        Defendant, Defense Intelligence Agency (“Defendant” or “Agency”), by and through

undersigned counsel, hereby files this Status Report concerning this action that Plaintiff

commenced in D.C. Superior Court and which Defendant removed to this Court on June 18,

2020.

        As Defendant stated in its Notice of Removal, Plaintiff failed to properly serve the United

States with the Summons and Complaint as required by Federal Rule of Civil Procedure (“Rule”)

4(i). See ECF No. 1 at 1 n.1. The act of removal alone does not trigger an obligation to answer a

complaint that has not yet been properly served. See Norsyn, Inc. v. Desai, 351 F.3d 825, 829

(8th Cir. 2003). Accordingly, the times set forth in Rule 81(c) within which a defendant

properly served with a summons and complaint before removal must answer the complaint

following removal do not apply in this circumstance. Defendant therefore provides this Status

Report to notify the Court of its intention to file a motion to dismiss the complaint on or before

July 24, 2020.

        To the extent the Court deems the time limits set forth in Rule 81(c) applicable,

Defendant respectfully requests that the Court extend the deadline for Defendant’s Answer to the
          Case 1:20-cv-01607-ABJ Document 3 Filed 06/19/20 Page 2 of 3




Complaint until July 24, 2020, to provide Defendant the additional time it will require to prepare

an appropriate dispositive motion.1


Dated: June 19, 2020                         Respectfully submitted,

                                             MICHAEL R. SHERWIN
                                             Acting United States Attorney

                                             DANIEL F. VAN HORN
                                             D.C. BAR 924092
                                             Chief, Civil Division

                                      By:     /s/ Daniel P. Schaefer
                                             DANIEL P. SCHAEFER
                                             D.C. BAR 996871
                                             Assistant United States Attorney
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-2531
                                             Daniel.Schaefer@usdoj.gov

                                             Counsel for Defendant




1
        Defendant’s counsel sent an email to Plaintiff earlier this afternoon at approximately 2:20
PM to inquire if Plaintiff would consent to a 30-day enlargement, but as of this filing at 5:45 PM
undersigned counsel had not yet received a response from Plaintiff. Accordingly, to the extent
the Court deems an enlargement request necessary in this circumstance, Plaintiff’s consent to the
request could not be obtained. Undersigned counsel will be on leave beginning Monday, June
22, returning to telework status on Monday, June 29.

                                                 2
          Case 1:20-cv-01607-ABJ Document 3 Filed 06/19/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 19, 2020, I served the foregoing Status Report by electronic

means, through the Court’s CM/ECF system, and upon Plaintiff by email at

rshootes@gmail.com.



                                                     /s/ Daniel P. Schaefer
                                                    DANIEL P. SCHAEFER




                                                3
